Case 1:18-cr-00457-AJT Document 357 Filed 07/30/19 Page 1 of 8 PageID# 5018

                                                                     1193


   1                      UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
   2                           ALEXANDRIA DIVISION

   3   UNITED STATES OF AMERICA,           )   Case 1:18-cr-00457
                                           )
   4                      Plaintiff,       )
                                           )
   5           v.                          )   Alexandria, Virginia
                                           )   July 23, 2019
   6   BIJAN RAFIEKIAN,                    )   2:20 p.m.
                                           )
   7                      Defendant.       )   Day 7
                                           )   Pages 1193 - 1200
   8

   9                           TRANSCRIPT OF TRIAL

  10              BEFORE THE HONORABLE ANTHONY J. TRENGA

  11                 UNITED STATES DISTRICT COURT JUDGE

  12                                  AND A JURY

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES


         Rhonda     F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 357 Filed 07/30/19 Page 2 of 8 PageID# 5019

                                                                     1194


   1   APPEARANCES:

   2   FOR THE UNITED STATES OF AMERICA:

   3         JAMES P. GILLIS, ESQUIRE
             EVAN N. TURGEON, ESQUIRE
   4         JOHN T. GIBBS, ESQUIRE
             S. KATE SWEETEN, ESQUIRE
   5         OFFICE OF THE UNITED STATES ATTORNEY
             2100 Jamieson Avenue
   6         Alexandria, Virginia 22314
             (703) 299-3700
   7
       FOR BIJAN RAFIEKIAN:
   8
             ROBERT P. TROUT, ESQUIRE
   9         TROUT, CACHERIS & SOLOMON, PLLC
             1627 I Street, N.W., Suite 1130
  10         Washington, D.C. 20006
             (202) 464-3300
  11
             MARK J. MACDOUGALL, ESQUIRE, PRO HAC VICE
  12         STACEY H. MITCHELL, ESQUIRE, PRO HAC VICE
             JAMES E. TYSSE, ESQUIRE
  13         AKIN, GUMP, STRAUSS, HAUER & FELD, LLP
             Robert S. Strauss Building
  14         1333 New Hampshire Avenue, N.W.
             Washington, D.C. 20036-1564
  15         (202) 887-4000

  16   THE DEFENDANT, BIJAN RAFIEKIAN, IN PERSON

  17

  18

  19

  20

  21

  22

  23

  24

  25


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 357 Filed 07/30/19 Page 3 of 8 PageID# 5020

                                                                     1195


   1         (The jury is not present.)

   2               THE CLERK:       Criminal Case 1:18-cr-457, United

   3   States v. Bijan Rafiekian.

   4               Counsel, will you please note your

   5   appearances for the record.

   6               MR. GILLIS:       Good afternoon, Your Honor.              Jim

   7   Gillis, John Gibbs, Evan Turgeon, and Katie Sweeten for

   8   the United States.

   9               THE COURT:       Good afternoon.

  10               MR. MACDOUGALL:        Good afternoon, Your Honor.

  11   Mark MacDougall, Robert Trout, Stacey Mitchell, and

  12   James Tysse for the defendant, Bijan Rafiekian, who is

  13   also present in the courtroom.

  14               THE COURT:       All right.     Welcome.

  15               We have received word from the jury that

  16   they've reached a verdict.

  17               Anything before we bring out the jury?

  18               MR. GILLIS:       Not from the government, Your

  19   Honor.

  20               MR. MACDOUGALL:        Your Honor, only to renew

  21   our motion under Rule 29 the Court has reserved on.

  22               THE COURT:       All right.     Very good.

  23               All right.       Let's bring the jury out.

  24         (The jury enters at 2:21 p.m.)

  25               THE COURT:       All right.     Please be seated.


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 357 Filed 07/30/19 Page 4 of 8 PageID# 5021

                                                                     1196


   1                Will the foreperson please stand and be

   2   identified.

   3                Yes.   I understand you've reached a verdict.

   4   Is that correct?

   5                THE FOREPERSON:       Yes, sir, we have.

   6                THE COURT:      Is it unanimous?

   7                THE FOREPERSON:       Yes, sir.

   8                THE COURT:      Have you completed the verdict

   9   form?

  10                THE FOREPERSON:       Yes.

  11                THE COURT:      Would you give it to Mr. Burns,

  12   please.

  13           (The verdict form is given to the Court.)

  14                THE COURT:      All right.     Ladies and gentlemen,

  15   we are now going to read your verdict.              We're going to

  16   do what's called publishing your verdict.               Please

  17   listen carefully to the verdict as it's read because

  18   once the verdict is read, each of you will be asked

  19   whether this is, in fact, your verdict.

  20                THE CLERK:      Will the defendant please rise

  21   and face the jury.

  22                We, the jury, unanimously find the defendant,

  23   Bijan Rafiekian, guilty of conspiracy to act as an

  24   unregistered agent of a foreign government as charged

  25   in Count 1, A, of the indictment.


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 357 Filed 07/30/19 Page 5 of 8 PageID# 5022

                                                                     1197


   1                We, the jury, unanimously find the defendant,

   2   Bijan Rafiekian, guilty of conspiracy to make willful

   3   and material false statements and omissions in a FARA

   4   filing as charged in Count 1, B, of the indictment.

   5                We, the jury, unanimously find the defendant,

   6   Bijan Rafiekian, guilty of acting in the United States

   7   as an unregistered agent of a foreign government as

   8   charged in Count 2 of the indictment.

   9                So say we all this 23rd day of July 2019.

  10                Signed by the foreperson.

  11                THE COURT:      Please poll the jury.

  12         (Each juror upon being asked by the clerk, "Is

  13         this your true verdict?" answered in the

  14         affirmative.)

  15                THE COURT:      Thank you.

  16                The defendant may be seated.

  17                Ladies and gentlemen, your service has now

  18   ended.     You're excused with the thanks of the Court.

  19   If you would remain in the jury room, I will join you

  20   shortly.     You're excused.

  21         (The jury exits at 2:25 p.m.)

  22                THE COURT:      Why don't you come to the podium,

  23   please.

  24                Mr. Rafiekian, in accordance with the verdict

  25   of the jury, the Court finds you guilty of conspiracy


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 357 Filed 07/30/19 Page 6 of 8 PageID# 5023

                                                                     1198


   1   to act as an agent of a foreign government without

   2   prior notification to the attorney general and to make

   3   false statements and willful omissions in a FARA filing

   4   as charged in Count 1 and knowingly acting in the

   5   United States as an agent of a foreign government as

   6   charged in Count 2.

   7                I'm going to set this matter down for

   8   sentencing on October 18 at 9:00 a.m. in this

   9   courtroom.

  10                You will have an opportunity between now and

  11   then to be interviewed by Pretrial Services and

  12   Probation and to share with that office and, through

  13   that office, this Court any information you think may

  14   be helpful to the Court in deciding an appropriate

  15   sentence.        You may be accompanied by your lawyer during

  16   that interview.

  17                What is the government's position on

  18   continued release pending sentencing?

  19                MR. GILLIS:       Your Honor, I believe he should

  20   be continued on the same conditions.

  21                THE COURT:       Do you want to be heard on this,

  22   Mr. MacDougall, in any change in conditions?

  23                MR. MACDOUGALL:       No, Your Honor.

  24                THE COURT:       All right.    Mr. Rafiekian,

  25   pending sentencing you will be released on the same


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 357 Filed 07/30/19 Page 7 of 8 PageID# 5024

                                                                     1199


   1   terms and conditions.         You will continue to be under

   2   the supervision of Pretrial Services and Probation.

   3                THE DEFENDANT:       Thank you, Your Honor.

   4                THE COURT:      All right.     Is there anything

   5   further?

   6                MR. MACDOUGALL:       Yes, Your Honor.        With

   7   respect to the verdict that the jury has returned, we

   8   would, once again, renew our motion for judgment of

   9   acquittal.      I believe under Rule 29(b) the Court has

  10   that authority given the Court has reserved on that.

  11   So we would move, again, based upon all the pleadings

  12   that have been filed on this basis for the Court to

  13   enter a judgment.

  14                THE COURT:      That motion has been

  15   substantially briefed.         What I'd like to do is set a

  16   deadline for any additional filings.             Any supplemental

  17   filing in support of that motion should be filed by

  18   August 17, and any supplemental opposition should be

  19   filed by the 24th.        The Court will hold a hearing

  20   September 5.

  21                MR. MACDOUGALL:       Thank you, Your Honor.

  22                THE COURT:      All right.     Thank you.

  23                Counsel is excused.

  24                The defendant is released on terms.

  25                MR. GILLIS:      Thank you, Your Honor.


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 357 Filed 07/30/19 Page 8 of 8 PageID# 5025

                                                                     1200


   1               THE COURT:       The Court will stand in recess.

   2                ----------------------------------
                             Time: 2:29 p.m.
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21
             I certify that the foregoing is a true and
  22
       accurate transcription of my stenographic notes.
  23

  24
                                                    /s/
  25                                   Rhonda F. Montgomery, CCR, RPR


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
